Citation Nr: 1013589	
Decision Date: 04/09/10    Archive Date: 04/29/10	

DOCKET NO.  08-15 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for Meniere's Disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to 
September 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2008 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

The Veteran in this case seeks an increased rating for 
service-connected Meniere's Disease.  In pertinent part, it 
is contended that current manifestations of the Veteran's 
service-connected Meniere's Disease, to include hearing loss, 
vertigo, and tinnitus, are more severe than presently 
evaluated, and productive of a greater degree of impairment 
than is reflected by the 10 percent evaluation now assigned.

In that regard, the Board notes that service connection is 
currently in effect not only for Meniere's Disease (evaluated 
as a peripheral vestibular disorder on the basis of 
occasional dizziness), but also for bilateral hearing loss 
and tinnitus.  At present, the Veteran is in receipt of 
separate and distinct 10 percent evaluations for each of 
those disabilities.  

Based on a review of the Veteran's claims folder, he last 
underwent VA otologic and audiometric examinations for the 
purpose of evaluating the severity of his service-connected 
Meniere's disease in October 2008.  However, during the 
course of a videoconference hearing before the undersigned 
Veterans Law Judge in February 2010, the Veteran indicated 
that his Meniere's disease had been getting worse, with the 
result that he had been experiencing not only increasing 
hearing loss, but also additional problems with 
unsteadiness/dizziness and tinnitus.  According to the 
Veteran, as a result of problems associated with his service-
connected Meniere's disease, he had lost one job (at a local 
Lowe's Distribution Center), and was having difficulty in his 
present job at the Army Air Force Exchange.  Under the 
circumstances, the Board is of the opinion that additional, 
more contemporaneous examinations would be appropriate prior 
to a final adjudication of the Veteran's current claim for an 
increased rating.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to October 2008, the date of 
the most recent VA examination of record, 
should be obtained and incorporated in 
the claims folder.  The Veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure such records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the file.  In addition, 
the Veteran and his representative should 
be informed of any such problem.

2.  The Veteran should then be afforded 
additional VA otologic and audiometric 
examinations in order to more accurately 
determine the current severity of his 
service-connected Meniere's Disease.  The 
RO/AMC is advised that the Veteran must 
be given adequate notice of the date and 
place of any requested examinations, and 
a copy of all such notifications must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination or 
examinations without good cause may have 
an adverse effect on his claim.

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies (including necessary 
vestibular/balance studies) should be 
performed.

Following completion of the examinations, 
the appropriate examiner or examiners 
should specially comment regarding the 
severity of the Veteran's service-
connected Meniere's Disease, to include a 
full description of the severity (which 
is to say, the frequency and intensity) 
of the veteran's dizziness/vertigo and 
tinnitus.  Finally, the appropriate 
examiner or examiners should specifically 
comment regarding the impact of the 
Veteran's service-connected Meniere's 
Disease on his daily activities and 
employment.  All such information, when 
obtained, should be made a part of the 
Veteran's claims folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review has taken place must 
be included in the examination reports.

3.  The RO/AMC should then readjudicate 
the Veteran's claim for an initial 
evaluation in excess of 10 percent for 
service-connected Meniere's Disease, 
specifically taking into account 
pertinent provisions of 38 C.F.R. § 4.87, 
Diagnostic Codes 6204 and 6205 (2009).  
Should the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent SSOC in February 2009.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A §§ 5109B, 7112 (West Supp. 2009).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


